*807ON MOTION
GAJARSA, Circuit Judge.
ORDER
The United States moves for summary affirmance of the order of the United States Court of Federal Claims dismissing the complaint of The Edward: Lesoon, Copyright (Lesoon). We treat Lesoon’s “clarification for the record for the court” as an opposition.
Lesoon filed a complaint in the United States Court of Federal Claims seeking $55,000,000 in damages as a result of a dispute with the United States District Court for the District of Wyoming. The trial court dismissed for lack of jurisdiction, stating as follows:
On January 5, 2001, a complaint was filed in the United States Court of Federal Claims by The Edward: Lesoon, Copyright. The complaint seeks $55,000,000, in “U.S.A. currency.” The attached documents demonstrate a protracted controversy before the United States District Court for the District of Wyoming which includes a suit filed by The Edward: Lesoon, Copyright against the clerk of that court together with four deputy clerks. Orders of the district court and the United States Court of Appeals for the Tenth Circuit are included in which sanctions were imposed against The Edward: Lesoon, Copyright.
The instant complaint filed by The Edward: Lesoon, Copyright contests the legality of the sanctions imposed by the district court and seeks relief under a number of cited provisions—notably, Title 42 of the United States Code and other civil rights enactments. Each has been examined and no provision affording jurisdiction to the United States Court of Federal Claims over the matters pleaded is presented.
The United States Court of Federal Claims has only the jurisdiction granted to it by Congress. In re United States, 877 F.2d 1568 (Fed.Cir.1989). The court has not been provided with jurisdiction over “civil rights” matters. Brown v. United States, 105 F.3d 621, 623 (Fed.Cir.1997). The court has not been provided with jurisdiction over tort claims. L’Enfant Plaza Properties, Inc. v. United States, 227 Ct.Cl. 1, 645 F.2d 886, 892 (1981).
Accordingly, to the extent that the complaint, filed January 5, 2001 can be comprehended, on its face, it does not states any claim within the jurisdiction provided to the United States Court of Federal Claims by Congress. In this circumstance, it is ORDERED that the complaint be DISMISSED with no costs assessed.
Summary affirmance of a case “is appropriate, inter alia, when the position of one party is so clearly correct as a matter of law that no substantial question regarding the outcome of the appeal exists.” Joshua v. United States, 17 F.3d 378, 380 (Fed.Cir.1994) (summarily affirming the Court of Federal Claims’ dismissal of a complaint). We agree that the Court of Federal Claims lacked jurisdiction over appellant’s complaint. Thus, because no substantial question exists regarding the outcome of the appeal, the court summarily affirms the judgment of the Court of Federal Claims.
Accordingly,
IT IS ORDERED THAT:
(1) The United States’ motion for summary affirmance is granted.
(2) Each side shall bear its own costs.